Citation Nr: 1518623	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2001, and from March to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  A December 2005 rating decision initially denied the Veteran's claim of entitlement to service connection for bilateral hearing loss; the Veteran did not enter a notice of disagreement within one year of notice of this decision, and it became final.

2.  Evidence received since the December 2005 rating decision is new to the claims file, but is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss; combined with VA assistance and considering the other evidence of record, the new evidence does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision, denying the claims of service connection for bilateral hearing loss, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for bilateral hearing loss; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim to reopen the previously denied claim of entitlement to service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).

An May 2010 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in August 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Kent v. Nicholson, 20 Vet. App. 1 (2006).

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran, through his representative, submitted a statement in June 2010 asserting that he was "previously scheduled a hearing examination at the Murfreesboro in March or April 2005."  The record shows that the Veteran was initially scheduled for an audio examination at the Nashville, Tennessee VAMC, but cancelled the examination in March 2005, stating he was "moving out of town."  The Veteran's file was then transferred to the Atlanta, Georgia VARO, and the Veteran was informed in an October 14, 2005 letter that his audiological examination was rescheduled for October 24, 2005.  The record reflects the Veteran failed to appear for the October 24, 2005 VA audio examination.  All relevant records that could be located have been associated with the file.  The Board finds that the duty to assist is discharged.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

A VA examination or opinion has not been obtained in this case with regard to the claimed bilateral hearing loss, however, because the Board finds that new and material evidence has not been submitted, and therefore the duty to assist to obtain a medical examination has not been triggered.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  New and Material Evidence 

In September 2004, the Veteran claimed service connection for bilateral hearing loss.  The claim was denied in a December 2005 rating decision.  The Veteran was notified of the decision the same month.  The Veteran did not respond.  The Board concludes that the December 2005 rating decision became final.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining the materiality of evidence, "the Board is precluded from considering the credibility of the newly submitted evidence.  Rather, solely for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the U.S. Court of Appeals for Veterans' Claims explained that that 38 C.F.R. § 3.156(a) must be read as creating a low threshold and that it suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117-18.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The claim for entitlement to service connection for bilateral hearing loss was denied for lack of a credible diagnosis of bilateral hearing loss.  The December 2005 decision noted the January 2001 in-service audiological examination showing reduced hearing, but determined there was no evidence of a current disability.  To reopen, new and material evidence must be received showing evidence of current bilateral hearing loss.  

The Veteran underwent a April 2011 VA audiogram in connection with his complaints of difficulty hearing.  Examination revealed puretone thresholds within normal limits, bilaterally, as well as speech recognition scores of 100 in the right ear and 98 in the left ear.  The accompanying consultation note also described the audiogram results as indicative of normal hearing in both ears.  In August 2011, the Veteran was seen for an auditory processing evaluation, for complaints of abnormal speech perception.  The report concluded that the Veteran did not present with an auditory processing disorder.  There is no evidence new to the claims file since the December 2005 denial that supports a finding of current bilateral hearing loss.  Thus, the evidence submitted by the Veteran, albeit new, is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for bilateral hearing loss; this new evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that reopening of this issue is not warranted.  See 38 C.F.R. 
§ 3.156(a).


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


